United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20683
                           Summary Calendar


DERRICK ANTHONY WALKER,

                                     Plaintiff-Appellant,

versus

DIRECTOR TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                     Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:04-CV-2020
                          --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Derrick Anthony Walker, Texas prisoner # 110315, seeks to

appeal the district court’s dismissal of his 42 U.S.C. § 1983

complaint as frivolous.    Walker’s notice of appeal was timely

only with respect to the district court’s denial of Walker’s

postjudgment motion, which is properly characterized as a motion

filed under FED. R. CIV. P. 60(b).   See Harcon Barge Co., Inc. v.

D & G Boat Rentals, Inc., 784 F.2d 665, 668-69 (5th Cir. 1986)

(en banc).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20683
                                 -2-

     Walker maintains that the defendant violated his

constitutional rights by forcing him to work while he was

incarcerated.   This court has explicitly upheld the Texas

prison’s practice of requiring inmates to work against the

challenge that such a practice amounted to involuntary servitude.

Wendt v. Lynaugh, 841 F.2d 619, 620-21 (5th Cir. 1988); see also

Murray v. Mississippi Dep’t of Corrections, 911 F.2d 1167, 1167-

68 (5th Cir. 1990).    Consequently, the district court did not

abuse its discretion in denying Walker’s Rule 60(b) motion.

Carimi v. Royal Carribean Cruise Line, Inc., 959 F.2d 1344, 1345

(5th Cir. 1992)

     Walker’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it should be dismissed.     See

5TH CIR. R. 42.2.   Walker should be cautioned that the dismissal

of this appeal as frivolous counts as a strike under 28 U.S.C.

§ 1915(g), as does the district court’s dismissal of his

complaint.    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Walker is cautioned that, if he accumulates three

strikes under § 1915(g), he will not be permitted to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.